Citation Nr: 0631809	
Decision Date: 10/13/06    Archive Date: 10/16/06

DOCKET NO.  04-11 150	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for Alzheimer's disease, claimed to have resulted 
from treatment at a Department of Veterans Affairs medical 
facility in West Haven, Connecticut.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITINESSES AT HEARING ON APPEAL

The appellant and his mother (the veteran's wife).



ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from March 1948 to 
March 1952.

In September 2002, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Hartford, Connecticut, received the 
veteran's current claim on appeal.  In October 2003, the 
veteran appointed his son (hereinafter referred to as "the 
appellant") as his legal representative.  In December 2003, 
VA found the veteran incompetent to manage his funds and 
appointed his wife as his fiduciary.   

In June 2006, a Deputy Vice Chairman of the Board of 
Veterans' Appeals (Board) granted a motion to advance the 
veteran's case on the Board's docket.

In July 2006, the Board requested a Veterans Health 
Administration (VHA) medical opinion, pursuant to 38 
U.S.C.A. § 7109 (West 2002), in response to the veteran's 
claim of entitlement to benefits pursuant to 38 U.S.C.A. § 
1151.  See 38 U.S.C.A. § 7109(a) (West 2002) and 38 C.F.R. § 
20.901 (2006).  See generally Wray v. Brown, 7 Vet. App. 
488, 493 (1995).  The Board received the July 2006 medical 
opinion and, in August 2006, the appellant and his 
representative were provided with a copy and given an 
opportunity to present additional evidence or argument.  In 
September 2006, the appellant's representative submitted 
additional argument and evidence in support of the claim.




FINDINGS OF FACT

1.  In September 2002, the RO received the veteran's claim 
of entitlement to disability benefits pursuant to 38 
U.S.C.A. § 1151.

2.  The competent and probative medical evidence of record 
preponderates against a finding that Alzheimer's disease 
resulted from or was made worse by VA medical care furnished 
to the veteran in February 2000.

3.  Even if such Alzheimer's disease was found to have 
resulted from or was made worse by VA medical care, the 
medical evidence preponderates against a finding that such 
disability was the proximate result of fault on the part of 
VA in furnishing such care, or that it was the proximate 
result of an event not reasonably foreseeable in furnishing 
such care.


CONCLUSION OF LAW

Entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 Alzheimer's disease, claimed to have resulted from 
treatment at a VAMC in West Haven, Connecticut, in February 
2000, is not warranted.  38 U.S.C.A. §§ 1151, 5103-5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.159, 
3.358, 3.361 (2006), effective prior to and after September 
2, 2004.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that 
the claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d. 1328 (Fed. Cir. 2006).

In the Mayfield case, the United States Court of Appeals for 
Veterans Claims (hereinafter referred to as "the Court") 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court's taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).

Considering the decisions of the CAVC in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.  

Also, during the pendency of this appeal, on March 3, 2006, 
the Court issued a decision in the consolidated appeal of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) applied to all five elements of a 
service connection claim.  Id.  However, as the veteran's 
claim for benefits pursuant to § 1151 is being denied, no 
disability rating or effective date will be assigned and, as 
set forth below, there can be no possibility of prejudice to 
the appellant.  As set forth herein, no additional notice or 
development is indicated in the veteran's claim. 

In September 2002, prior to the December 2002 rating 
decision, the RO provided the veteran with correspondence 
essentially outlining the duty-to-assist requirements of the 
VCAA.  In addition, he was advised, by virtue of a detailed 
March 2004 statement of the case (SOC) and a March 2005 
supplemental statement of the case (SSOC) issued during the 
pendency of this appeal and sent to his wife, of the 
pertinent law, and what the evidence must show in order to 
substantiate his claim.  We therefore conclude that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claim, and that the SOC and SSOC issued by the RO clarified 
what evidence would be required to establish benefits 
pursuant to § 1151 for Alzheimer's disease.  The appellant 
responded to the RO's communications with additional 
evidence and argument, thus curing (or rendering harmless) 
any previous omissions.  

The Board is aware of the Federal Circuit Court's holding in 
Mayfield, supra concerning using post decisional documents.  
The use of the December 2002 rating decision as an 
instrument of notice in this case is cured by the subsequent 
de novo review by the March 2004 SOC and March 2005 SSOC.

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that the appellant has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  
Likewise, it appears that all obtainable evidence identified 
by the appellant relative to the veteran's claim has been 
obtained and associated with the claims files, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  
Indeed, as noted above, in July 2006 the Board requested a 
VHA medical opinion regarding the claim on appeal.  The 
appellant and his representative were provided with a copy 
of that opinion and the opportunity to respond; the 
appellant's representative submitted a written response in 
September 2006.  

The Board also notes that the appellant's representative in 
September 2006 argued that the RO should have obtained the 
VA medical facility's medical quality assurance records.  
However, the law specifically prohibits the use of such 
records in a claim benefit determination.  See 38 U.S.C.A. § 
5705 (West 2002).  Moreover, the representative did not 
explicitly state that such records actually existed.  The 
Court has stated that the duty to assist is not a license 
for a "fishing expedition" to ascertain whether there might 
be unspecified information which could possibly support a 
claim.  See Counts v. Brown, 6 Vet. App. 473, 476 (1994); 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992). 

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

II.	Factual Background

The veteran, and more recently his wife and the appellant in 
their written statements and oral testimony in support of 
his claim, argue that he had no dementia or other problems 
prior to his February 2000 surgery at the VAMC; that he 
suffered mismanagement of anesthesia or other medical 
treatment during surgery, and that he was been impaired 
since that time.  It has also been argued that the veteran 
was "over-drugged" during his treatment that caused his 
impairment.

The VA medical evidence of record indicates that the veteran 
was noted to have poor memory in November 1998, when tests 
for reversible causes of dementia were negative.  Dementia 
was again noted in July 1999 VA medical records.  

Subsequently, the veteran was diagnosed with prostate 
cancer.  A January 2000 VA outpatient clinical entry made by 
the veteran's primary care physician diagnosed memory loss 
as secondary to Alzheimer's disease.

On February 9, 2000, the veteran, who was 68 years old, 
underwent radical retro pubic prostatectomy, performed under 
general anesthesia, at the VAMC.  The discharge summary 
reflects that, on postoperative day number 1 and two, he 
experienced severe mental status changes with confusion and 
delirium.  A February 11, 2000 record indicates that the 
veteran experienced mental status changes likely due to 
postoperative medication and unlikely due to hypoxia, 
sepsis, or cerebrovascular accident.  An episode of 
confusion the previous night was noted in the February 12, 
2000 entry.  The discharge summary further indicates that 
the veteran was believed to have some type of SICU (surgical 
intensive care unit)-related postoperative delirium.  His 
mental status began to markedly improve on postoperative day 
three.  According to a follow up record dated February 29, 
2000, the veteran's mental health provider reported that the 
veteran was maintaining improvement, with no homicidal or 
suicidal ideations, and had a paradoxical reaction to Ativan 
that was discontinued. 

An October 2000 VA outpatient record reveals that a 
neurologist evaluated the veteran for worsening dementia and 
opined that the veteran's symptoms were more consistent with 
Alzheimer's disease and vascular dementia.  Test results for 
reversible causes of dementia were non-revealing.  Results 
of a November 2000 computer tomography (CT) scan showed no 
evidence of acute infarct.  The veteran's condition 
continued to deteriorate.  

According to a December 2001 VA progress note by the 
veteran's primary care physician, the veteran's past medical 
history included Alzheimer's dementia and multiple side 
effects from medications tried by the psychiatry clinic.  It 
was noted that the veteran was followed in the neurology and 
mental hygiene clinics for possible Alzheimer's.  The 
physician noted that results of neuropsychological tests 
performed in November 2001 was essentially unchanged from 
results obtained in July 1999 and were consistent with 
dementia on a vascular basis, but there was no evidence 
consistent with Alzheimer's disease.  The clinical 
assessment included probable early Alzheimer's disease.

An October 2002 VA orthopedic examination report reflects 
that the veteran's wife said there was a sudden change in 
the veteran's mental status to dementia following prostate 
cancer surgery.  The examiner said the veteran's dementia 
appeared to be surgery related for prostate cancer.

The medical evidence further reveals that a stroke in 2003 
apparently caused an exacerbation of the veteran's 
condition, according to a December 2004 VA examination 
report.

In June 2003, a VA outpatient record notes progressive 
dementia more like Alzheimer's.

In December 2003, VA found the veteran incompetent to manage 
his funds and appointed his wife as his fiduciary.  

In a March 2004 signed statement, K.R.A., M.D., the 
veteran's urologist and surgeon, opined that there was "no 
possible way to say that the Alzheimer's which occurred in 
close proximity to [the veteran's] surgery as a diagnosis 
was completely independent of what happened during 
anesthesia and the postoperative period."  Dr. K.R.A. said 
that "[t]here is no way that one can prove that [the 
veteran's] current state was not a direct result of an 
incident during surgery or anesthesia in the perioperative 
period."  

During a May 2004 personal hearing at the RO, the appellant 
and his mother testified regarding the veteran's pre-surgery 
condition.  She said he was totally functional prior to the 
prostate surgery and the appellant said the veteran was 
forgetful.  They both indicated that the veteran experienced 
several days of post-surgery hallucinations associated with 
prescribed pain medication.  It was also noted that there 
was no diagnosis of Alzheimer's disease in the record prior 
to the veteran's February 2000 surgery.

In a March 2005 memorandum and opinion, Dr. M., the Chief of 
Compensation and Pension, VA Connecticut Healthcare, said he 
reviewed the veteran's medical records and that it was 
"highly unlikely" that the veteran's surgery caused his 
Alzheimer's disease.  The doctor and noted that the 
veteran's symptoms and diagnosis predated the surgery.  This 
physician further opined that it was also unlikely that the 
surgery or medications used in the peri-operative period 
aggravated the underlying disease as there was no known 
chronic or long-standing adverse effect of medication on 
Alzheimer's disease.

Upon review of the evidence in this case, the Board sought 
an opinion from a VA medical expert and submitted the file, 
along with specific questions, to a Board-certified 
psychiatrist/neurologist at the VA hospital in Hines, 
Illinois.  In a July 2006 memorandum, the VA medical 
specialist noted that the veteran currently had severe 
dementia and required total care.  He said that decreased 
memory was noted in the veteran's medical records on 
November 3, 1998 with a neuropsychiatric evaluation on July 
22, 1999 reported as "suggestive of dementia".  Relevant 
laboratory studies were unrevealing and radiographic studies 
of the veteran's brain, including magnetic resonance scans, 
had not revealed meaning abnormalities except for sub 
cortical ischemic changes.  Other relevant medical 
conditions included depression, chronic pain related to 
musculoskeletal problems and atrial fibrillation on Coumadin 
therapy.  It was also noted that the veteran's results of 
anticoagulant monitoring varied and, at time was at a level 
that would indicate his anticoagulants were not at a 
therapeutic level.  A stroke in the later part of 2003 was 
reported, with transient right-sided motor difficulties but 
a more permanent dysphagia requiring a gastrostomy for 
feeding, that the medical specialist presumed was embolic in 
origin associated with the veteran's atrial fibrillation.  

As to the matter of the relevance of the veteran's February 
9, 2000 surgery on the subsequent development of his 
dementia, the VA neurologist said that a "diagnosis of 
Alzheimer's disease may only be made with absolute certainty 
at postmortem examination of the brain."  The veteran's 
history and findings would be consistent with the effects of 
Alzheimer's that would be the best diagnosis to explain his 
history and course.  The VA neurologist said that "[t]he 
record would indicate that the onset of [the veteran's] 
predated the surgery of 2/9/00" and that "[m]ental status 
changes are common after surgery, especially in those with a 
compromised cerebrum, and there is no reason to think that 
the patient's condition was made permanently worse by the 
surgery."  In the VA medical specialist's opinion, the 
veteran's stroke was "clearly" not related to his prostate 
surgery, and the veteran's progressive dementing illness was 
not meaningfully related to his cerebrovascular disease.

Further, the VA neurologist said that "[t]here was no reason 
to think within a reasonable degree of medical certainty, 
i.e., to at least a 50-50 degree of probability, that...any 
Alzheimer's disease was caused by carelessness, negligence, 
lack of proper skill, error in judgment, or a similar 
instance temporally related to the patient's prostate 
surgery on 2/9/00."

As well, the VA neurologist said that, based on the 
veteran's medical record and current knowledge of illnesses 
with progressive decline in cognitive function such as in 
the veteran, "there is no reason to think that the patient's 
dementia was related to anything that happened during and 
after his prostate surgery and there is no reason to think 
that the veteran's condition is a direct result of an 
incident during surgery or anesthesia in the perioperaive 
period."  This medical specialist agreed that it was "highly 
unlikely" that the veteran's surgery caused or aggravated 
his dementing illness.

III.	Legal Analysis

In pertinent part, 38 U.S.C.A. § 1151 provides for 
compensation for qualifying additional disability in the 
same manner as if such additional disability were service- 
connected.  A qualifying additional disability is one in 
which the disability was not the result of the veteran's 
willful misconduct; and, the disability was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran; and, the proximate cause of the 
disability is the result of carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or was the 
result of an event not reasonably foreseeable.  Id.

After the March 2004 statement of the case was issued, and 
during the pendency of the veteran's claim, the VA 
regulations, governing the adjudication of claims for 
benefits under 38 U.S.C.A § 1151(a) were amended, effective 
September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004) 
(codified at 38 C.F.R. § 3.361).  The new regulations 
implement the current provisions of 38 U.S.C.A. § 1151.  The 
regulations have no retroactive effect and, in any event, 
merely implement existing law.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 
(2004).

Thus, under the new law, VA fault or an event not reasonably 
foreseeable would be required for this claim to be granted, 
if the evidence were to establish additional disability 
which was caused by hospital care, or by medical or surgical 
treatment, rendered by the Department of Veterans Affairs.  
In determining whether a veteran has additional disability, 
VA compares his condition immediately before the beginning 
of the hospital care or medical or surgical treatment upon 
which the claim is based to his condition after such care or 
treatment.  38 C.F.R. § 3.361(b).

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 
C.F.R. § 3.361(c)(1).

Hospital care or medical or surgical treatment cannot cause 
the continuance or natural progress of a disease or injury 
for which the care or treatment was furnished unless VA's 
failure to timely diagnose and properly treat the disease or 
injury proximately caused the continuance or natural 
progress.  38 C.F.R. § 3.361(c)(2).

To establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care or medical or surgical treatment caused the veteran's 
additional disability; and (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care or 
medical or surgical treatment without the veteran's informed 
consent.

As for the merits of the appellant's claim under 38 U.S.C.A. 
§ 1151, the law, as noted above, provides that compensation 
may be awarded in the same manner as if the additional 
disability or death were service connected.  The Court has 
consistently held that "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between 
that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The requisite link between a current disability and injury 
or disease incurred as a result of VA treatment may be 
established, in the absence of medical evidence that does 
so, by evidence that symptomatology attributable to an 
injury or disease which was "noted" during VA treatment has 
continued from then to the present.  See e.g., Jones v. 
West, 12 Vet. App. 460, 463-4 (1999); see also Savage v. 
Gober, 10 Vet. App. 488, 498 (1997); 38 C.F.R. § 3.303(b) 
(2006).

Thus, a claim for benefits under 38 U.S.C.A. § 1151 must be 
supported by medical evidence of additional disability that 
resulted from VA hospitalization or medical or surgical 
treatment.  See Jimison v. West, 13 Vet. App. 75, 77-78 
(1999).  Moreover, and also consistent with the service- 
connection analogy, since a section 1151 claim is a claim 
for disability compensation, a veteran who has made a 
showing of some type of injury due to VA medical care "must 
still submit sufficient evidence of a causal nexus between 
that . . . event and his or her current disability . . . to 
be ultimately successful on the merits of the claim."  Wade 
v. West, 11 Vet. App. 302, 305 (1998).

With regard to the medical evidence, a diagnosis or opinion 
by a health care professional is not conclusive and is not 
entitled to absolute deference.  Indeed, the Court has 
provided guidance for weighing medical evidence.  The Court 
has held, for example, that a post-service reference to 
injuries sustained in service, without a review of service 
medical records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  A medical opinion 
based on speculation, without supporting clinical data or 
other rationale, does not provide the required degree of 
medical certainty.  Bloom v. West, 12 Vet. App. 185, 187 
(1999).  Further, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).

In addition, neither the appellant nor his mother meets the 
burden of presenting evidence as to medical cause and 
effect, or a diagnosis, merely by presenting their own 
testimony, as lay persons, they are not competent to offer 
medical opinions.  The Court has made this clear in numerous 
cases.  See, e.g., Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992); Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998).  In other words, without our doubting for a 
moment the sincerity of the appellant and his mother's 
accounts of the veteran's medical problems, we must be 
mindful that only medical professionals may make valid 
medical assessments of veteran's condition, his current 
disability, and the etiology thereof.

The appellant asserts that the veteran suffered Alzheimer's 
disease as a result of treatment administered by VA in 
February 2000, at which time the veteran underwent prostate 
cancer surgery.  As noted above, the medical evidence 
documents that there were no complaints of Alzheimer's 
disease prior to February 2000; however, that is not to say 
that there is no evidence of any Alzheimer's disease prior 
to February 2000.  In this regard, the record shows that, in 
a neuropsychiatric evaluation dated November 3, 1998, 
decreased memory was noted and, on July 22, 1999, findings 
of a neuropsychiatric evaluation were reported as suggestive 
of dementia.  Accordingly, the record does establish the 
presence of some decreased memory and signs of dementia, 
prior to the prostate surgery in February 2000.  The 
question on appeal, therefore, is whether the prostate 
cancer surgery during VA treatment in 2000 aggravated this 
pre-existing disability, or caused some additional 
disability due to VA fault or an event not reasonably 
foreseeable.

Upon review of the medical evidence of record, it is the 
Board's conclusion that the appellant has not presented 
competent medical evidence to support the veteran's claim 
for benefits, pursuant to the provisions of 38 U.S.C.A. § 
1151, that Alzheimer's disease resulted from prostate cancer 
surgery provided in February 2000 at a VA medical facility.  
Certainly, it must be acknowledged that the veteran 
experienced two days of severe mental status changes with 
confusion and delirium immediately following his prostate 
cancer surgery administered by the VAMC in February 2000.  
Nevertheless, the fact that one event followed another does 
not mean that the first caused the second.  More important, 
however, in order to establish entitlement to benefits under 
38 U.S.C.A. § 1151, the evidence must show "additional 
disability" as a result of the treatment in question due to 
carelessness, negligence, lack of proper skill, error in 
judgment or an unforeseen event.  This, at bottom, is a 
medical determination, and the competent medical evidence of 
record fails to show any causal relationship between current 
Alzheimer's disability and the treatment in question.

Significantly, two VA medical specialists who reviewed the 
veteran's medical records concluded that the veteran's 
existing Alzheimer's disease was not related to VA surgical 
treatment for prostate cancer in February 2000.  The March 
2005 memorandum from the Chief of Compensation and Pension, 
VA Connecticut Health Care, who reviewed the veteran's 
medical records, concluded that it was "highly unlikely" 
that the veteran's surgery caused his Alzheimer's disease, 
and noted that the veteran's symptoms and diagnosis predated 
the surgery; that physician also opined that it was unlikely 
that surgery or medications used in the peri-operative 
period aggravated the underlying disease as there was no 
known chronic or long-standing adverse effect of medication 
on Alzheimer's disease. 

In support of his claim, the veteran would point to the 
opinion rendered in March 2004 by Dr. K.R.A., the veteran's 
urologist and surgeon, who opined that there was no possible 
way to say that the Alzheimer's disease that occurred in 
close proximity to the veteran's surgery was completely 
independent of what happened during anesthesia and the post 
operative period.  Dr. K.R.A. said that one cannot prove 
that the veteran's current was not a direct result of an 
incident during surgery or anesthesia in the perioperative 
period.

A careful review of Dr. K.R.A.'s report reveals that, while 
supporting the veteran's claim, this medical opinion does 
little more than suggest that additional disability 
resulting from the February 2000 hospitalization was 
possible.  Nevertheless, while the conclusions of a 
physician are medical conclusions that the Board cannot 
ignore or disregard, see Willis v. Derwinski, 1 Vet. App. 66 
(1991), the Board is free to assess medical evidence and is 
not compelled to accept a physician's opinion.  See Wilson 
v. Derwinski, 2 Vet. App. 614 (1992).  Although upon an 
initial review Dr. K.R.A.'s report appears to support the 
veteran's claim, a close reading shows that it does not.  
His opinion is both equivocal and speculative and, at most, 
does little more than propose that it is possible that the 
veteran sustained additional disability as a result of the 
February 2000 hospitalization.  He does not factually 
establish or explain the sequence of medical causation using 
the facts applicable in the veteran's case.  Among the 
phrases and statements that buttress this conclusion are 
that he said there was "no possible way" to say the 
veteran's Alzheimer's disease was unrelated to the veteran's 
surgery and anesthesia" and that "[t]here was no way one can 
prove" the veteran's Alzheimer's disease was not a direct 
result of an incident during surgery or anesthesia in the 
perioperative period."  Such speculation is not legally 
sufficient to benefits establish benefits pursuant to 38 
U.S.C.A. § 1151.  See Stegman v. Derwinski, 3 Vet. App. 228, 
230 (1992); Tirpak v. Derwinski, 2 Vet. App.609, 611 (992).

As to the other physicians who reported the veteran's onset 
of Alzheimer's complaints after February 2000, that fact 
alone is of no meaningful consequence in the context of this 
claim.  Such statements merely relate a fact, i.e., the 
timing of the veteran's complaints.  They do not identify 
any specific disability related to the February 2000 
prostate surgery or to any unforeseen event or carelessness 
on the part of VA in treating the veteran. 

It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  But, we are mindful 
that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see 
also Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Thus, the 
weight to be accorded the various items of evidence in this 
case must be determined by the quality of the evidence, and 
not necessarily by its quantity or source.

In the July 2006 VHA opinion, a VA medical specialist who is 
Board-certified in both neurology and psychiatry, and who 
reviewed all of the veteran's medical records opined that 
"[t]he record would indicate that the onset of [the 
veteran's Alzheimer's] predated the surgery of 2/9/00" ; 
that "[m]ental status changes are common after surgery, 
especially in those with a compromised cerebrum, and there 
is no reason to think that the patient's condition was made 
permanently worse by the surgery."  In the VA medical 
specialist's opinion, the veteran's stroke was "clearly" not 
related to his prostate surgery, and the veteran's 
progressive dementing illness was not meaningfully related 
to his cerebrovascular disease.

In the VA neurologist's opinion, "[t]here was no reason to 
think within a reasonable degree of medical certainty, i.e., 
to at least a 50-50 degree of probability, that...any 
Alzheimer's disease was caused by carelessness, negligence, 
lack of proper skill, error in judgment, or a similar 
instance temporally related to the patient's prostate 
surgery on 2/9/00."  The VA neurologist said that, based on 
the veteran's medical record and current knowledge of 
illnesses with progressive decline in cognitive function 
such as in the veteran, "there is no reason to think that 
the patient's dementia was related to anything that happened 
during and after his prostate surgery and there is no reason 
to think that the veteran's condition is a direct result of 
an incident during surgery or anesthesia in the 
perioperative period."  This medical specialist said he 
would agree that it was "highly unlikely" that the veteran's 
surgery caused or aggravated his dementing illness.

The Board is persuaded that the VA medical expert's opinion 
is most convincing in that this expert assessed all the 
records, recognized that the veteran's Alzheimer's disease 
"predated" the February 2000 surgery and that it was not 
worsened by the prostate cancer surgery and perioperative 
treatment.  The expert opined that, based upon the veteran's 
medical record and current knowledge of illnesses with 
progressive decline in cognitive function, such as in the 
veteran, the veteran's current Alzheimer's was unrelated to 
anything that happened during and after his prostate surgery 
and there was is no reason the veteran's condition is a 
direct result of an incident during surgery or anesthesia in 
the perioperative period.  This medical specialist also 
agreed with the March 2005 VA examiner that it was "highly 
unlikely" that the veteran's surgery caused or aggravated 
his dementing illness.

Where a medical expert has fairly considered all the 
evidence, his opinion may be accepted as an adequate 
statement of the reasons and bases for a decision when the 
Board adopts such an opinion.  Wray v. Brown, 7 Vet. App. at 
493.  The Board does, in fact, adopt the VHA specialist's 
opinion on which it bases its determination that benefits 
pursuant to 38 U.S.C.A. § 1151 for Alzheimer's disease is 
not warranted.

As to the opinion of Dr. K.R.A., the urologist and surgeon, 
who said that there is no way one can prove the veteran's 
dementing illness was not the result of an incident during 
surgery, his opinion, although doubtless sincerely rendered, 
is accorded less weight than the VHA neurologist who 
examined the record and has expertise in cognitive 
dysfunction is, for that reason, is accorded less weight by 
the Board.  See Evans v. West, supra.

On the other hand, the 2006 VHA expert expressly based his 
opinion upon a review of "the patient's medical record and 
current knowledge of illnesses with progressive decline in 
cognitive function such as this veteran".  The medical 
specialist explained that the onset of veteran's current 
Alzheimer's problems predated the February 2000 surgery, 
mental status changes were common after surgery, and there 
was no reason to think the veteran's condition was 
permanently worsened by the surgery.  The VHA expert said 
that there was no reason to think with a reasonable degree 
of medical certainty, i.e., to at least a 50-50 degree of 
probability that any Alzheimer's disease was caused by 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance temporarily related to the 
veteran's prostate surgery in February 2000.  The VHA 
specialist concluded that, based upon the veteran's medical 
record and current knowledge of illnesses with progressive 
decline in cognitive function, such as in the veteran, there 
was no reason to think that the veteran's dementia was 
related to anything that happened during and after his 
prostate surgery and there is no reason to think that the 
veteran's condition was a direct result of an incident 
during surgery or anesthesia in the perioperative period.  
This specialist thought it "highly unlikely" that the 
veteran's surgery caused or aggravated his dementing 
illness.

As discussed above, the appellant and his mother maintain 
that the veteran's current Alzheimer's disease was caused by 
VA treatment in February 2000 when the veteran underwent 
prostate cancer surgery.  We recognize their sincere belief 
that the veteran's current Alzheimer's disease is related in 
some way to his experience during treatment at the VAMC in 
February 2000.  Nevertheless, in this case, neither the 
veteran, nor his family, has not been shown to have the 
professional expertise necessary to provide meaningful 
evidence regarding the causal relationship between his 
current Alzheimer's disease and his prostate cancer surgery 
at the VAMC in 2000.  See Routen v. Brown, supra.

In summary, compensation is not warranted for Alzheimer's 
disease claimed by the appellant as due to VA medical 
treatment, because the weight of the evidence preponderates 
against a grant of these benefits under 38 U.S.C.A. § 1151.  
In reaching this conclusion, the Board has considered the 
applicability of our longstanding reasonable-doubt/benefit- 
of-the-doubt doctrine.  We are sympathetic with the 
appellant's father's Alzheimer's, and understand the 
family's concerns, but the competent medical evidence of 
record does not place the veteran's claim in relative 
equipoise.  As the preponderance of the evidence is against 
the veteran's claim, that doctrine is not applicable in the 
instant appeal.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990). 


ORDER

Entitlement to benefits pursuant to 38 U.S.C.A. § 1151 for 
Alzheimer's disease as due to treatment at the VA medical 
facility in West Haven, Connecticut, February 2000, is 
denied.

____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


